Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This Office Action is in response to the Pre-Appeal Brief filed on 01/06/22.  The applicant’s remarks to the claims were considered and results as follow: THIS ACTION IS MADE NON-FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b) CONCLUSION.—The specification shall conclude with one or more claims       particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
 The specification shall conclude with one or more claims particularly pointing out and   distinctly claiming the subject matter which the applicant regards as his invention.     

 	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention.

 	Claim 5 recites the limitation " the assignment map" in line 2. There is insufficient antecedent basis for this limitation in the claim.
 	
Claim Rejections 35 U.S.C. §103
2. 	In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the  claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the
  	claimed invention as a whole would have been obvious before the effective filing
 	date of the claimed invention to a person having ordinary skill in the art to which
 	the claimed invention pertains. Patentability shall not be negated by the manner in
 	which the invention was made.


4. 	Claims 1, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahari et al. (US 2010/0299343 A1) in view of ILIADIS et al. (US 2015/0186411 A1). 

 	Regarding claim 1, Ahari teaches a method, comprising: identifying, with one or more processors, data sets commonly owned by an organization, (See Ahari paragraph [0051], See paragraph [0020, identify relevant terms that share a common categorization with the query class (associated with the dictionary), and expanding the composition of the list of terms by applying the relevant terms to update the list of terms);
 	automatically storing the commonly owned data sets on a same computing device in a distributed computing system, (See Ahari paragraph [0023], [0039], [0080], A categorization process for automatically generating a set of task groups for a query class and for organizing search results on a UI display based on the task groups);
 	analyzing, with the one or more processors, query logs for the distributed computing system, (See Ahari See paragraph [0094], the query log includes a plurality of user-initiated queries corresponding to the entities designated as part of the query class…the plurality of user-initiated queries are analyzed to identify modifiers of the one or more terms),
	identifying, with the one or more processors, projects with linked data sets in the query logs, (See Ahari See paragraph [0064], identifying the task groups 270 using frequencies of appearance…accessing a query log (e.g., user search behavior 232) that includes a plurality of user-initiated queries corresponding to the entities designated as part of the query class 260, See Ahari See paragraph [0028], distributed computing environments where tasks are performed by remote-processing devices that are linked through a communications network); and 
 	storing, with the one or more processors, (See Ahari See paragraph [0042], a data store 230, generating task groups 270, and the like)…the computing unit may encompass a processor), the projects with the most frequently linked data sets on the same computing device in the distributed computing system, (See Ahari See paragraph [0095], a most-frequently-occurring set of modifiers is established as the task groups…that are commonly employed to refine a search with a particular entity from the gallery of entities are identified).
 	Ahari does not explicitly disclose the method for optimizing replicated data storage.	
 	However, ILIADIS teaches the method for optimizing replicated data storage, (See ILIADIS Abstract, paragraph [0008], methods for optimizing data replication in a distributed storage network are provided).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify the method for optimizing replicated data storage of ILIADIS in order to avoid data loss due to delays in creation of remote data replicas across a distributed storage network, (See ILIADIS paragraph [0006]).
	
 	Claims 11 and 20 and recite the same limitations as claim 1 above. Therefore,
Claims 11 and 20 rejected based on the same reasoning.

5. 	Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ahari et al. (US 2010/0299343 A1) in view of ILIADIS et al. (US 2015/0186411 A1) and further in view of KOLB et al. (US 2018/0130019 A1).

 	Regarding claim 2, Ahari taught the method according to claim 1, as described above.  Ahari further teaches further comprising: generating, with the one or more processors, (See Ahari paragraph [0029], one or more processors).
 	Ahari together with ILIADIS does not explicitly disclose a graph, wherein each of the identified projects is represented by a node in the graph; and wherein a number of times two of the identified projects were linked in the query logs is represented by a weighted edge between the nodes presenting the two projects.
 	However, KOLB teaches a graph, wherein each of the identified projects is represented by a node in the graph; and wherein a number of times two of the identified projects were linked in the query logs is represented by a weighted edge between the nodes presenting the two projects, (See KOLB paragraph [0033], traversing the graph to identify user-selected project nodes connected by an edge to the identified organization nodes; and ranking the organization nodes at least partly based on the number of user-selected project nodes connected thereto, See KOLB paragraph [0095], The Linking module may traverse the graph to identify a common organization…to identify all project nodes where services are provided to that organization, which projects are potentially related).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify a graph, wherein each of the identified projects is represented by a node in the graph; and wherein a number of times two of the identified projects were linked in the query logs is represented by a weighted edge between the nodes presenting the two projects of KOLB in order to find connections there between and data structures for facilitating efficient search and storage, (See KOLB paragraph [0017]).

 	Claim 12 recites the same limitations as claim 2 above. Therefore,
Claim 12 rejected based on the same reasoning.

 	Regarding claim 3, Ahari taught the method according to claim 2, as described above.  Ahari further teaches further comprising identifying, with the one or more processors, (See Ahari paragraph [0029], one or more processors).
 	Ahari together with ILIADIS does not explicitly disclose clusters of projects connected by edges having weights greater than a predetermined threshold. 	However, KOLB teaches clusters of projects connected by edges having weights greater than a predetermined threshold, (See KOLB paragraph [0099], compare projects 60 and 68, the Data Retrieval Module 25h traverses the graph following outbound edges from each project…These identified project features are weighted using TF-IDF…The processed case study 65 includes a feature vector and associated data of connected nodes. The Comparison Module 25c compares processed case studies 65 and 68 to output a likelihood of relatedness. If the likelihood is higher than a threshold, the system automatically creates a connection in the database between the case study nodes.).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify clusters of projects connected by edges having weights greater than a predetermined threshold of KOLB in order to find connections there between and data structures for facilitating efficient search and storage, (See KOLB paragraph [0017]).

 	Claim 13 recites the same limitations as claim 3 above. Therefore,
Claim 13 rejected based on the same reasoning.

 	Regarding claim 4, Ahari taught the method according to claim 3, as described above.  Ahari further teaches wherein storing the projects with the most linked data sets comprises storing the identified clusters, (See Ahari See paragraph [0095], a most-frequently-occurring set of modifiers is established as the task groups. The modifiers (prefixes and the suffixes) that are commonly employed to refine a search with a particular entity from the gallery of entities are identified).

 	Claim 14 recites the same limitations as claim 4 above. Therefore,
Claim 14 rejected based on the same reasoning.

6. 	Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ahari et al. (US 2010/0299343 A1) in view of ILIADIS et al. (US 2015/0186411 A1) and further in view of KOLB et al. (US 2018/0130019 A1) and further in view of Jeppsen et al. (US 2006/0123167 A1).

 	Regarding claim 5, Ahari together with ILIADIS and KOLB taught the method according to claim 4, as described above.  Ahari further teaches further comprising determining, with the one or more processors, (See Ahari paragraph [0029], one or more processors).
 	Ahari together with ILIADIS and KOLB does not explicitly disclose data transfer operations required to implement the assignment map, wherein determining the data transfer operations comprises ensuring that an amount of available storage in the servers is not exceeded when data is copied from a source server to a destination server.	
 	However, Jeppsen teaches data transfer operations required, to implement the assignment map, (See Jeppsen paragraph [0038], tags are available for assignment to new data transfer requests that may be issued from processor 40 to storage 27), wherein determining the data transfer operations, (See Jeppsen paragraph [0043], the number of data transfer requests generated by processor 40, as a result of operation 404) comprises ensuring that an amount of available storage in the servers is not exceeded when data is copied from a source server to a destination server, (See Jeppsen paragraph [0032], determines that the amount of data 35 requested to be transferred by the data transfer request issued by the host processor 12 exceeds the maximum amount of data that a single data transfer request in accordance with SATA H protocol may request to be transferred, processor 40 may generate, as a result of operation 402).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify data transfer operations required to implement the assignment map, wherein determining the data transfer operations comprises ensuring that an amount of available storage in the servers is not exceeded when data is copied from a source server to a destination server of Jeppsen to restrict the maximum data transfer amount that can be requested by a single data transfer request (See Jeppsen paragraph 0004).

7. 	Claims 6-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahari et al. (US 2010/0299343 A1) in view of ILIADIS et al. (US 2015/0186411 A1) and further in view of Cardei et al. (US 7,460,549 B1).

 	Regarding claim 6 Ahari together with ILIADIS taught the method according to claim 1, as described above.  
	Ahari together with ILIADIS does not explicitly disclose further comprising using a mixed integer programming model, to identify clusters of projects based on linear relationships between projects.
 	However, Cardei teaches further comprising using a mixed integer programming model, (See Cardei Col. 18 lines 51-52, mixed integer program, makes a real-time approximation with branch-and-bound or even with a linear program unfeasible), to identify clusters of projects based on linear relationships between projects, (See Cardei Col. 6 lines 17-19, nodes 102 are organized in clusters 108 where the cost of communication within a cluster 108 may be lower than between clusters 108).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify further comprising using a mixed integer programming model, to identify clusters of projects based on linear relationships between projects of Cardei to map the set of tasks to a subset of the nodes included in the local cluster using the resource availability received from nodes in the local cluster (See Cardei See Col. 2 lines 32-34).

 	Claim 15 recites the same limitations as claim 6 above. Therefore,
Claim 15 rejected based on the same reasoning.

 	Regarding claim 7 Ahari taught the method according to claim 6, as described above.  
 	Ahari does not explicitly disclose each cluster has multiple replicas which must be stored on separate servers, data should remain on a server where it is already located where possible.
 	However, ILIADIS teaches each cluster has multiple replicas which must be stored on separate servers, (See ILIADIS paragraph [0030], replicating the target data in separate failure zones at this level (i.e., in different disks), data should remain on a server where it is already located where possible, (See ILIADIS paragraph [0005], replicas may be recovered from remote zones that remain unaffected by the local failure).	
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify each cluster has multiple replicas which must be stored on separate servers, data should remain on a server where it is already located where possible of ILIADIS in order to avoid data loss due to delays in creation of remote data replicas across a distributed storage network, (See ILIADIS paragraph [0006]).
 	Ahari together with ILIADIS does not explicitly disclose further comprising using a mixed integer programming model, to identify clusters of projects based on linear relationships between projects.
 	However, Cardei teaches wherein constraints for the mixed integer programming model, (See Cardei Col. 18 lines 51-52, mixed integer program, makes a real-time approximation with branch-and-bound or even with a linear program unfeasible), include storage and compute capacities for each server, (See Cardei Col. 17 lines 20-23, network resources are modeled based on node communication capacity and explicit end-to-end path information that would be available from the routing protocol), storage and compute requirements of each cluster, cumulative storage and compute requirements for each cluster must not exceed the storage, (See Cardei Col. 17 lines 20-23, network resources are modeled based on node communication capacity and explicit end-to-end path information that would be available from the routing protocol) and compute capacities for the server assigned to the cluster, (See Cardei Col. 17 lines 20-23, network resources are modeled based on node communication capacity and explicit end-to-end path information that would be available from the routing protocol).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify further comprising using a mixed integer programming model, to identify clusters of projects based on linear relationships between projects of Cardei to map the set of tasks to a subset of the nodes included in the local cluster using the resource availability received from nodes in the local cluster (See Cardei See Col. 2 lines 32-34).
 	
 	Claim 16 recites the same limitations as claim 7 above. Therefore,
Claim 16 rejected based on the same reasoning.

 	Regarding claim 8 Ahari together with ILIADIS taught the method according to claim 6, as described above.  
 	Ahari together with ILIADIS does not explicitly disclose comprising generating, with the one or more processors, an assignment map based on an output of the mixed integer programming model, the assignment map indicating where to store each cluster.
 	However, Cardei teaches comprising generating, with the one or more processors, an assignment map based on an output of the mixed integer programming model, the assignment map indicating where to store each cluster, 
 (See Cardei Col. 18 lines 51-52, mixed integer program, makes a real-time approximation with branch-and-bound or even with a linear program unfeasible, See Cardei Col. 17 lines 61-64, Map maps from NR.sup.a to NQ.sup.a, where NQ.sup.m.ltoreq.NQ.sup.a.ltoreq.NQ.sup.M. Another network constraint relates to resource availability and specifies that the allocated network resource for all connections cannot exceed the available limit).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify comprising generating, with the one or more processors, an assignment map based on an output of the mixed integer programming model, the assignment map indicating where to store each cluster of Cardei to map the set of tasks to a subset of the nodes included in the local cluster using the resource availability received from nodes in the local cluster (See Cardei Col. 2 lines 32-34).

 	Claim 17 recites the same limitations as claim 8 above. Therefore,
Claim 17 rejected based on the same reasoning.

8. 	Claims 9-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahari et al. (US 2010/0299343 A1) in view of ILIADIS et al. (US 2015/0186411 A1) in view of Cardei et al. (US 7,460,549 B1) and further in view of Jeppsen et al. (US 2006/0123167 A1).

 	Regarding claim 9 Ahari together with ILIADIS and Cardei taught the method according to claim 8, as described above.  Ahari further teaches further comprising determining, with the one or more processors, (See ACHUTHAN paragraph [0028], one or more processors).
 	Ahari together with ILIADIS and Cardei does not explicitly disclose data transfer operations required to implement the assignment map.
 	However, Jeppsen teaches data transfer operations required to implement the assignment map, (See Jeppsen paragraph [0038], tags are available for assignment to new data transfer requests that may be issued from processor 40 to storage 27, See Jeppsen paragraph [0043], the number of data transfer requests generated by processor 40, as a result of operation 404).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify data transfer operations required to implement the assignment map of Jeppsen to restrict the maximum data transfer amount that can be requested by a single data transfer request (See Jeppsen paragraph 0004).

 	Claim 18 recites the same limitations as claim 9 above. Therefore,
Claim 18 rejected based on the same reasoning.
  	
 	Regarding claim 10 ACHUTHAN taught the method according to claim 9, as described above.  
 	Ahari together with ILIADIS and Cardei does not explicitly disclose wherein determining the data transfer operations comprises ensuring that an amount of available storage in the servers is not exceeded when data is copied from a source server to a destination server.
 	However, Jeppsen teaches wherein determining the data transfer operations, See Jeppsen paragraph [0043], the number of data transfer requests generated by processor 40, as a result of operation 404), comprises ensuring that an amount of available storage in the servers is not exceeded when data is copied from a source server to a destination server, (See Jeppsen paragraph [0032], determines that the amount of data 35 requested to be transferred by the data transfer request issued by the host processor 12 exceeds the maximum amount of data that a single data transfer request in accordance with SATA H protocol may request to be transferred, processor 40 may generate, as a result of operation 402).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify disclose wherein determining the data transfer operations comprises ensuring that an amount of available storage in the servers is not exceeded when data is copied from a source server to a destination server of Jeppsen to restrict the maximum data transfer amount that can be requested by a single data transfer request (See Jeppsen paragraph 0004).

 	Claim 19 recites the same limitations as claim 10 above. Therefore, claim 19 rejected based on the same reasoning.

Conclusions/Points of Contacts
 	The prior art made of record and not relied upon is considered pertinent to
applicant’s disclosure. See form PTO-892.
 	Lubbers et al. (US 2005/0262298 A1), The present invention addresses these and other needs by providing, in one aspect, a data storage system adapted to maintain redundant data storage sets at a remote location(s). The data storage system establishes a copy set comprising a source volume and a destination volume. Data written to a source volume is automatically copied to the destination volume.	Wayda et al.  (US 2011/0087792 A2) The present invention is directed to solving these and other problems and disadvantages of the prior art. In accordance with embodiments of the present invention, a remote batch data replication service is provided that consists of asynchronous replication of data between a local and a remote system through the use of snapshots. In one embodiment, the remote batch data replication service features asynchronous replication of block-level data from a volume at a local data storage system to a remote data storage system.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163